MEMORANDUM**
Alberto Leandro Maldonado Perez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that Maldonado Perez failed to establish good moral character for purposes of cancellation of removal. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005) (a moral character determination is reviewable only where it falls under one of the per se exclusion categories contained in 8 U.S.C. § 1101(f)); cf. Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir.2005).
We also lack jurisdiction to review the denial of voluntary departure. See Gomez-Lopez, 393 F.3d at 884.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.